Citation Nr: 0600910	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a back disability.

The RO readjudicated this claim in compliance with section 
7(b) of the Veterans Claims Assistance Act of 2000 (VCAA) 
because it had been previously denied as not well grounded 
during the period beginning on July 14, 1999, and ending on 
November 9, 2000.

In connection with this appeal, the veteran testified at a 
personal hearing held on March 1, 2004 at the Board's 
Washington, D.C. headquarters.  A transcript of that hearing 
has been associated with the veteran's claims folder.

The Board previously remanded this claim in August 2004 for 
additional development.


FINDING OF FACT

A current low back disability, to include spinal fusion, 
lumbar area with osteoarthritis, is not the result of a 
disease or injury incurred during active service.


CONCLUSION OF LAW

A current low back disability, to include spinal fusion, 
lumbar area with osteoarthritis, was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a current low back 
disability related to a back injury suffered in service.  
Therefore, he believes that service connection is warranted.

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did not provide the veteran 
with notice of the VCAA prior to the initial decision on the 
claim in April 2001.  However, given the notice provided by 
the January 2003 and July 2005 statements of the case and the 
August 2004 VCAA letter, to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1). 

In this case, the RO informed the veteran in the August 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that for the 
veteran to establish entitlement to service connected 
compensation benefits, the evidence must demonstrate three 
things: an injury in military service or a disease that began 
in or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability (medical evidence, including a VA 
examination will show this, otherwise, VA may use statements 
from the veteran or others that show the veteran has 
persistent or recurring symptoms of a disability); and a 
relationship between the veteran's current disability and an 
injury, disease or event in military service.  The veteran 
was informed that under certain circumstances, VA may 
conclude that certain current disabilities were caused by 
service, even if there was no specific evidence proving this 
in the veteran's particular claim.  The relationship is 
presumed for those veterans who have certain diseases: former 
prisoners of war, veterans who have certain chronic or 
tropical diseases which become evident within a specific 
period of time, veterans who were exposed to ionizing 
radiation, mustard gas or Lewisite while in service; veterans 
who served in Vietnam or in Southwest Asia during the Gulf 
War.  The August 2004 letter also informed the veteran that 
veterans who have certain kids of service/disease 
combinations may qualify for an automatic presumption of 
service connection.

In addition, the RO informed the veteran in the August 2004 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the veteran that VA would make reasonable efforts to assist 
him in obtaining such things as medical records, employment 
records or records from other Federal agencies.

The RO also informed the veteran about the information and 
evidence he was expected to provide in the January 2003 
statement of the case.  Specifically, the RO requested the 
veteran provide the dates of medical treatment during 
service, to include the names and exact locations of the 
dispensaries, hospitals or other facilities where he received 
treatment for his condition.  The veteran was also requested 
to provide his rank and organization (division, regiment, 
battalion, company) at the time of his in-service treatment.  
VA requested statements from persons the veteran knew when he 
was in service and who knew of his disabilities while in 
service.  These statements should describe how and when they 
became aware of the veteran's conditions.  If the person was 
on active duty at the same time, he/she should show his/her 
service number and unit of assignment.  The letter also 
requested records and statements from service medical 
personnel (nurses, corpsmen, medics, etc.), employment 
physical examinations, medical evidence from hospitals, 
clinics and private physicians of treatment since military 
service, pharmacy prescription records and insurance 
examination reports.  The veteran was also advised to submit 
VA Forms 21-4142 to authorize release of his medical records 
that he wished VA to obtain on his behalf.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statements of the case of the reasons 
for the denial of his claims and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  However, in Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
duty to assist is heightened when the service medical records 
are presumed destroyed and includes an obligation to search 
alternative forms of medical records that support the 
veteran's case.  In accordance with Cuevas, upon determining 
that the veteran's service medical records had been destroyed 
in the 1973 fire of the National Personnel Records Center, in 
August 1994 the RO requested any record that could be 
associated with the veteran's battalion, including Surgeon 
General's Office records.  NPRC responded that no records 
were available.

The Court has held that the VA has a statutory duty to assist 
the veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet.App. 37, 39-40 (1990).  Despite numerous 
attempts by the RO, additional evidence regarding the 
veteran's military record was not located.  The RO's actions 
constitute a "reasonably exhaustive search" of all 
available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  The RO has satisfied the duty to assist the 
veteran through its actions.  See also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claims.  During the 
veteran's Board hearing in March 2003, the veteran alleged, 
and there is evidence to that effect, that he has received 
and/or is receiving Social Security Administration (SSA) 
disability benefits.  Although Littke v. Derwinski, 1 Vet. 
App. 90 (1990), indicated that the RO must obtain all SSA 
disability records relevant to the veteran's claim, the 
record in this case shows that the veteran did not apply for 
SSA benefits until after he was injured on the job in 1963.  
As such, it follows that there would be no SSA medical 
evidence prior to 1963.  Therefore, obtaining information 
from the SSA would not serve to fill the missing portion of 
medical treatment for the veteran, from 1952 to 1963, which 
is relevant to this case.

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4)(i) (2005). 

Since neither of the requirements in subsections (B), or (C) 
are met with regard to the claim for service connection for a 
back disability, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  See 38 C.F.R. § 3.159(c)(4)(i) (2005); see 
also Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
of entitlement to service connection for a back disability.  
See 38 C.F.R. § 3.102 (2005); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As noted in the Introduction to this decision, the veteran 
also was afforded the opportunity to provide additional 
testimony at the hearing before the Board, which he did in 
March 2004.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case. 

II.  Background

The veteran served on active duty from January 1951 to 
October 1952.

The only service medical records associated with the 
veteran's claims folder were his separation examinations, 
dated in October 1952.  On the Standard Form (SF) 88 the 
examiner noted that the veteran's spine and other 
musculoskeletal systems were normal.  There were no 
significant complaints or findings pertaining to a back 
disorder.  The veteran was deemed qualified for separation.  
On the separation SF 89, the veteran noted that he was in 
fair health and was qualified for separation.

A letter from V.R.K., M.D. of the Mayo Clinic to R.G.W., M.D. 
dated January 8, 1964 stated that the veteran was seen for 
consultation and did have minimal findings suggestive of L5 
or S1 root irritation of the left.  He was advised to return 
to work and if the symptoms persisted, to return for 
consideration of surgical therapy.

A letter from J.C.I., M.D. to R.G.W., M.D. dated March 31, 
1964 stated that the veteran was seen on March 16, 1964.  He 
was admitted to the hospital, and after preliminary 
myelography, he was operated on.  On March 18, 1964, J.G.L., 
M.D. of the neurosurgical staff removed a protruded 
intervertebral disc from the fourth lumbar interspace, and 
after this was completed, J.C.I., M.D. completed an 
autogenous iliac bone graft from the fourth lumbar vertebra 
to the sacrum.  The veteran was discharged on March 28, 1964.

In December 1965, the RO received the veteran's original 
application for VA benefits which was for 
non-service-connected pension.

A letter dated July 1966 from M.J. L., M.D. noted that 
originally, the veteran sustained a back injury in an 
accident while at work in October 1963.

A VA examination conducted in August 1966 indicated that the 
veteran injured his back in a work accident in October 1963.  
The veteran stated that he did not recall any other back 
injury or back trouble prior to the work injury.

In October 1966 the veteran's claim for pension was denied 
because his income exceeded the annual income limitation set 
by law for eligibility for pension.

In a letter to her Senator dated June 1967, the veteran's 
wife requested assistance with her husband's claim.  She 
wrote "let me start from the beginning, on Oct. 7th, 1963, my 
husband was injured at work."  Throughout the letter, the 
veteran's wife made no reference to a back injury in service.
In July 1967, the veteran submitted a statement in support of 
his claim.  He stated that the Social Security Administration 
determined that he was no longer eligible for assistance for 
his emotional problems.  The veteran stated that his back was 
the reason he was unable to work and that he had appealed 
SSA's decision.  The veteran's workman's compensation began 
in October 1963 following his accident.  There was no mention 
of a back injury in service.

X-rays taken at M.M.C. in December 1968 of the dorsal spine 
demonstrated that the segments were in good general 
alignment.  Interspaces were intact; there was a minimal 
amount of hypertrophic change but not in excess of what was 
expected at the veteran's age.  

X-rays of the lumbar spine taken at M.M.C. in October 1970 
indicated that there was a spinal fusion carried out 
involving the spinous processes of L4-L5 and S1-S2.  

X-rays of the lumbar spine in July 1971 demonstrated an old 
bone graft extending from L4 to S2 that appeared to be 
diffused.  No recent fractures or tumors were seen and the 
interspaces were well maintained.  The examiner's impression 
was herniated nucleus pulposus of the lumbar spine and 
osteoarthritis of the lumbar spine.

The VA examination conducted in August 1971 indicated that on 
October 7, 1963 the veteran had suffered an industrial 
accident.  He was diagnosed with two ruptured discs and later 
went to the Mayo Clinic where two discs were removed and one 
repaired.  Since then, the veteran alleged that he had been 
disabled and could not work.  The veteran complained of pain 
in the lower back with radiation down through the left 
buttock, left leg down to and including the toes.  

A rating decision dated August 1971 found that based on the 
VA examination, the x-ray of the veteran's lumbosacral spine 
confirmed a spinal fusion.  However, the range of motion of 
his cervical spine was within normal limits with some 
limitation of motion of the lumbosacral spine.  No spasms 
were noted in the back with straight leg raising performed 
well.  There was no swelling of either lower or upper 
extremities or edema present.  The veteran did not have 
disabilities meeting the schedular requirements for a 
pension.

In October 1971, the veteran submitted a medical report from 
R.C.O., M.D.  The physician stated that the veteran was 
originally seen in 1967.  The veteran stated that he had not 
worked since he was originally injured in October 1963 while 
on the job.  It was the examiner's opinion that the veteran 
was sufficiently disabled to justify his complaints of low 
back pain.  

In November 1971, VA granted non-service-connected pension 
based on the veteran's persistent and chronic back 
disability.

A VA treatment note dated September 1983 indicated that the 
veteran was seen for evaluation of his back and legs.  The 
examiner opined that the veteran's problems arose from back 
weakness and instability or arachnoiditis.

A discharge summary from M.M.C. dated January 14 through 
January 20, 1984 indicated that on January 13, 1984, the 
veteran slipped on some flooring in a local store and twisted 
his back.  On admission the veteran stated that he was first 
injured when in service in 1952.  

In August 1986, the veteran filed a claim for service 
connection for a low back disability.

Also in August 1986, in support of his claim, the veteran 
submitted a lay statement from Mr. F.F.H. contending that he 
witnessed the veteran fall from a pole while in training in 
Pole Lineman School in Japan.  The veteran also submitted 
several other lay statements that indicated he had suffered 
from chronic back pain since his discharge from service.  

A letter dated June 1987 from A.C.M., D.O. stated that the 
veteran had sought treatment from her since the early 1970's 
with complaints of back pain.  The physician stated that the 
veteran had been under the care of other physicians since the 
1950's for a back condition he sustained in service while in 
Japan.  In a statement dated June 1987, the veteran contended 
that he had been treated by his family doctor when he was 
discharged from service, but that this physician was now 
deceased and no records were available.  

A rating decision dated July 1987 denied the veteran's claim 
for service connection for a back disability.  The analysis 
portion of the decision stated that complete service medical 
records were not available.  The physical examination at 
discharge was available and contained no indications of a 
back injury during service or pain at discharge.  There was 
no record of treatment for the veteran's back disorder prior 
to 1963.

In May 1993, the veteran filed to reopen his claim for 
service connection for a low back disability.  In June 1993, 
the RO issued a letter to the veteran that informed him that 
in order to reopen his claim, he must submit new and material 
medical evidence showing that his condition was incurred in 
or aggravated by service.

In June 1994, the veteran submitted a notice of disagreement.  

In August 1994 the veteran participated in a decision review 
officer (DRO) hearing.  During the hearing, the veteran 
stated that while in Japan, he was climbing a pole and fell 
approximately 20 feet and injured his back.

In August 1994, the RO again requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  NPRC responded that no records were available and 
the file could not be reconstructed due to the fire of 1973.

In January 1995, the veteran perfected his appeal. 

In November 1996, the Board remanded the claim for further 
adjudication.

The veteran underwent a VA spine examination in March 1998.  
According to the veteran's medical record he fell in 1963 and 
underwent disc surgery at the Mayo Clinic in 1963.  The 
examiner concluded that it was unreasonable to think that the 
veteran's present condition was connected to his accident in 
1951.  The examiner indicated that, after the alleged fall in 
1951, the veteran participated in the Korean War and was 
honorably discharged.  Therefore, the examiner concluded that 
it was reasonable that the veteran did not have significant 
back problems during this period.

In December 1998 the RO requested an addendum from the 
examiner who conducted the March 1998 VA examination on the 
veteran.

In January 1999, the examiner submitted an addendum.  The 
addendum stated that the examiner had reviewed the veteran's 
file and correspondence related to his appeal.  The examiner 
was unable to find any records of treatment for the veteran's 
back condition between 1951 and 1963 other than the veteran's 
unsworn testimony.  The examiner noted that review of the 
tests that were ordered indicated the veteran's pain was 
related to his L2-3 retrolisthesis and the associated 
degenerative disc disease at that level.  This was consistent 
with the veteran's symptoms, findings on the examination and 
the x-ray and MRI findings.  The veteran appeared to have an 
injury in service in 1951 which was a fall and a similar fall 
in 1963 and he subsequently underwent surgery at the Mayo 
Clinic in 1963 after the second fall.

The examiner stated that it was impossible to tell from the 
records that were available whether or not the veteran's 
condition originated from a 1951 injury in service or the 
1963 injury after service.  The examiner concluded that no 
further medical examinations or testing on review would be 
likely to shed any further light on this unless some records 
could be obtained from 1951 to 1963.

In February 2000, the Board issued a decision that reopened 
the veteran's claim for service connection for a low back 
disability, but denied the claim for not being well grounded.

In June 2000, the veteran submitted a motion for 
reconsideration of the February 2000 Board decision.  In 
August 2000, the Board denied the veteran's motion.

In April 2001, the veteran filed a claim for service 
connection for a back disability.  Later in April 2001, the 
RO issued a rating decision that stated that the new evidence 
the veteran had submitted, outpatient treatment reports from 
the VAMC Iron Mountain were new, but they were not considered 
material evidence.  The veteran's claim was considered well 
grounded, but there was no evidence showing that the 
veteran's back condition was incurred in or aggravated by 
military service.

In June 2001, the veteran filed a notice of disagreement and 
submitted additional treatment records detailing his current 
condition and in March 2003 perfected his appeal.

In March 2004 the veteran participated in a Central Office 
hearing before the Board in Washington, DC.  In August 2004 
the veteran's claim was remanded by the Board for further 
adjudication.

III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish direct 
service connection for a disorder, there must be (1) medical 
evidence of the current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

IV.  Reasons and Bases

The veteran contends that he incurred a back disorder during 
his active duty service.  Specifically, he has testified that 
during Pole Lineman training in Japan, he fell approximately 
20 feet and injured his back.  He asserted that he was 
treated for back pain and was given medication.

With regard to element (1) of Gutierrez, medical evidence of 
a current disability, the veteran has submitted evidence that 
he currently suffers from a back disorder.  As such, the 
veteran has met the requirements of element (1) and that he 
has a current back disability is not in dispute in this case.  
The remaining questions are whether he injured his back and 
service and, if so, whether the current back disorder is the 
result of that injury.

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the veteran's claim 
fails.  Although available service medical records are 
limited in this case, the record does contain the October 
1952 separation examination report which shows no complaints 
or findings of a back disorder or of a back injury.  Other 
evidence which indicates that the veteran did not sustain an 
injury to the back in service which resulted in a chronic 
back disorder thereafter is the lack of any evidence of the 
back disorder for many years after service when the evidence 
shows that the veteran suffered a work-related injury to his 
back.  In this regard, the Board notes that after that injury  
the veteran filed his first claim with VA in December 1965 
for non-service-connected pension, not for service connection 
for a back disorder.  

In addition to the lack of evidence of a back disorder for 
many years after service, there is also evidence in this case 
of an intervening back injury in early 1960s, during which 
time the veteran did not allege, and the evidence does not 
show, any connection to a back injury in service.  For 
example, in support of his claim for a pension, the veteran 
submitted a letter dated July 1966 from M.J. L., M.D., noting 
that originally, the veteran sustained a back injury in an 
accident while at work in October 1963.  During the VA 
examination in August 1966, the veteran stated that he had 
injured his back in a work accident in October 1963.  He also 
specifically stated that he did not recall any other back 
injury or back trouble prior to the work injury.  

Moreover, in a letter to her Senator dated June 1967, the 
veteran's wife requested assistance with her husband's claim.  
She wrote "let me start from the beginning, on Oct. 7th, 
1963, my husband was injured at work."  Throughout the 
letter, the veteran's wife made no reference to a back injury 
in service.  In July 1967, the veteran submitted a statement 
in support of his claim.  He stated that the Social Security 
Administration determined that he was no longer eligible for 
assistance for his emotional problems.  The veteran stated 
that his back was the reason he was unable to work and that 
he had appealed SSA's decision.  The veteran's workman's 
compensation began in October 1963 following his accident.  
There was no mention of a back injury in service.  The Board 
notes that none of the evidence submitted in support of the 
veteran's claim made any reference to a back injury sustained 
in service.  The evidence, including the veteran's own 
statements, consistently showed that the first injury to his 
back took place in October 1963.

In addition, the veteran did not file for service connection 
for his back disorder until August 1986, more than 34 years 
after discharge from service.  The first mention that the 
veteran sustained a back injury in service was in a discharge 
summary from M.M.C. dated January 14 through January 20, 
1984, indicating that the veteran was first injured when in 
service in 1952.  

The VA examination in March 1998 also indicated that the 
veteran had a fall in 1963 and underwent disc surgery at the 
Mayo Clinic.  The examiner stated that the veteran's symptoms 
and signs could be explained from the 1963 fall.  The 
examiner indicated that it would be unreasonable to think 
that the veteran's present condition occurred or was 
connected to his first accident in 1951 since after that the 
veteran participated in the Korean War.

A VA examination addendum dated January 1999 pertaining to 
the March 1998 examination stated that it was clear from the 
veteran's record and from the March 1998 examination that the 
veteran's pain was related to his L2-3 retrolisthesis and the 
associated degenerative disc disease at that level.  This was 
consistent with his symptoms, findings on the examination and 
the x-ray and MRI findings.  The examiner noted from the 
veteran's history that it appeared that he had had an injury 
in service in 1951 which was a fall and a similar fall in 
1963 which resulted in surgery at the Mayo Clinic.  The 
examiner stated that it was impossible to tell from the 
records that were available whether or not the veteran's 
condition originated from the 1951 in-service injury or the 
1963 injury after service.  The examiner concluded that no 
further medical examinations or testing on review were likely 
to shed any further light on this issue unless records could 
be obtained from 1951 to 1963.  Although the examiner stated 
that the veteran "appeared" to have had an injury in 
service, in Black v. Brown, the Court stated that the Board 
may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.  The Board 
finds that as no evidence of injury in service has been 
submitted, the examiner was merely repeating history 
furnished by the veteran.

No evidence of any back complaints, symptoms, treatment or 
disability between discharge from service in 1952 and the 
veteran's job-related injury to his back in 1963 have been 
associated with the claims folder.  VA and the veteran have 
made considerable efforts to obtain records covering this 
period of time, but were unsuccessful.  

With regard to the evidentiary gap in this case between 
active service and the earliest complaints of back pain in 
1963, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing back complaints, symptoms or 
findings for 12 years between the period of active duty and 
the medical reports dated in 1963 is itself evidence which 
tends to show that the veteran's back disorder did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service ( in this case, more than 30 
years elapsed before the veteran filed his claim for service 
connection), and any other relevant facts in considering a 
claim for service connection.  Id.; cf. Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances.)  In the present case, the 
evidence of record establishes that the veteran was injured 
during the course of his employment in 1963 and again in 
January 1984 when he slipped on some flooring in a local 
store and twisted his back.  These intervening injuries do 
not support the veteran's claim that his back disorder 
originated in service.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the evidence of record does not support 
the veteran's contention that there is a connection between 
his current back disorder and an injury to the back in 
service.  In August 1986, in support of his claim, the 
veteran submitted a lay statement from Mr. F.F.H. that stated 
he witnessed the veteran fall from a pole while in training 
in Pole Lineman School in Japan.  Similarly, the veteran 
submitted several other lay statements and personal 
statements that indicated he had suffered from chronic back 
pain since his discharge from service.  Although F.F.H.'s lay 
statement is competent evidence regarding having witnessed a 
fall in service and the other statement are competent as to 
symptoms subject to lay observation, this evidence is not 
competent to show any connection between a fall in service 
and a chronic back disability.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the appellant or those writing on his behalf were 
physicians.  Therefore, their statements do not constitute 
competent evidence of matters requiring medical knowledge 
because they lack the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v.Derwinski, 
2 Vet. App. 492 (1992).

The veteran also submitted a letter dated June 1987 from 
A.C.M., D.O. stating that the veteran had sought treatment 
from her since the early 1970's with complaints of back pain.  
The physician stated that the veteran had been under the care 
of other physicians since the 1950's for a back condition he 
sustained in service while in Japan.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As is true 
with any piece of evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error).  Also, the Court has rejected the "treating 
physician rule," which holds that opinions of the claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant.  See Guerrieri.  In this case, the statement 
written by A.C.M., D.O is merely a recitation of history 
provided by the veteran.  See Black, supra.  The physician 
did not indicate that she had reviewed the veteran's full 
medical history, nor did she explain how she arrived at such 
a conclusion.  

The Board finds that the VA physician who examined the 
veteran in March 1998 thoroughly considered the possibility 
of the veteran being injured during service, but nevertheless 
rejected a finding that he had a back disorder resulting 
therefrom.  The Board places great probative weight on the 
reports of this VA doctor, due to his thorough review of the 
veteran's medical history and because his analysis is 
consistent with that history.  Cf. Willis v. Derwinski, 1 
Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 
(1993).

For the reasons noted above, the Board concludes that an 
injury to the back sustained in service, if any, did not 
result in a chronic back condition that persists to the 
present.  Rather, the evidence shows that the were no 
complaints or findings relevant to a back disorder until the 
veteran injured his back on the job in October 1963.  The 
veteran filed his original claim in 1965 for a non-service 
connected pension, and all of the evidence associated with 
his claim did not indicate that he had suffered an injury in 
service.  The first mention of the veteran being injured in 
service was in 1984, more than 30 years after the veteran had 
been discharged from service.  As such, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, and the benefit-of-the-doubt rule does not apply.  
Accordingly, the veteran's claim of service connection for a 
back disability must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).


ORDER


Entitlement to service connection for a back disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


